DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 was filed after the mailing date of the Notice of Allowance on 12 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The indicated allowability of claims 1-7 and 9-21 is withdrawn in view of the newly discovered submitted with the IDS to Woodworth (US pgPub 2005/0133729).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9-12, 15, 16, 17 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US pgPub 2019/0038790) in view of Woodworth et al. (US pgPub 2005/0133729).
Regarding claim 1, McLaughlin teaches an irradiation shielding member (28, see figures 10 and 11, note: paragraph [0037]) for use in sterilizing a portion of each  of a plurality of drug container assemblies by irradiation (32 is a portion of the seal 30 crimped to container 2 via a cap 10, thus the container assembly comprises 32/30/10/2, 
a housing comprising (28 is formed into a housing as seen in figure 10) a first shielding portion and a second shielding portion (see annotated figure 10 below, note: since claim 5 suggests the portions may be integral, it is interpreted that 28 comprises two portions), 
the first shielding portion including a first surface, a second surface opposite the first surface (see annotated figure below), and a plurality of first bore portions extending between the first and second surfaces (fig. 10 shows a single bore hole 34 extending between the first and second surface of the first portion.  Figure 11 shows a plurality of bore holes by multiply figure 10), 
the second shielding portion having a first surface and a second surface opposite the first surface (see annotated figure 10 below), the first surface of the second shielding portion coupled to the second surface of the first shielding portion (via integration of parts (see paragraph [0060] of the instant pre-grant publication, suggesting the parts may be integral)), and a plurality of second bore portions corresponding to and aligned with the plurality of first bore portions (hole in second portion aligned with 34 as seen in the annotated figure below, multiplied as seen in 
    PNG
    media_image1.png
    974
    1653
    media_image1.png
    Greyscale

wherein the first and second bore portions cooperate to form a plurality of receptacles including a plurality of openings in the first surface of the first shielding portion of the housing (fig. 10 forms a receptacle for container 2 via holes in first and second portions, multiplied as seen in figure 11), 
the plurality of receptacles sized and configured to receive the plurality of drug container assemblies (fig. 10, 32/30/10/2 received in receptacle formed by holes, multiplied in figure 11), each of the plurality of drug container assemblies comprising a container (2) with a container contact region (contact region between seal 30 and container 2) and a seal member (30) disposed adjacent the container contact region (as seen in figure 10) to seal the contents of the container at a sealing interface (seal 30 via crimp 10, [0037]), such that each of the plurality of drug container assembly is exposed 
wherein the first shielding portion is a single component (figure 11, shows top view of 28 as a single component) and
wherein each of the plurality of first pore portions has a first diameter and each of the plurality of second bore portions has a second diameter that is greater than the first diameter (see figures 10 and 11 and annotated figure above shows first bore hole having a smaller diameter than the second bore hole1).
McLaughlin teaches a portion of the seal member (32) is disposed within one of the plurality of first bore portions (see annotated figure 10 above).
However, McLaughlin fails to disclose the container contact region and at least a portion of the seal member are disposed within one of the plurality of first bore portions, wherein the irradiation shielding member is configured to permit sterilization by irradiation of the sealing interface of each of the plurality of container assemblies while restricting sterilization by irradiation to the drug contacting surface of each of the plurality of container assemblies.
Woodworth et al. teaches the container contact region and at least a portion of the seal member (see figure 2a, contact region between stopper 20 (seal member) and vial 14) are disposed within one of the plurality of first bore portions (fig. 11 shows first bore portions 68 in plate 66 and figure 12 shows upside down vial 14 within the first bore region 68.  Note in order for drug contents of vial to remain therein, the vial inherently must have the stopper attached thereto in figure 12.  That is paragraph [0104] teaches vial housing 59 of vial holder 54 (see figures 4, 11 and 12) shields vials from sterilizing effects to preserve efficacy of drugs.  In order for efficacy of drugs to be preserved, there inherently must be drugs within the vial) 
wherein the irradiation shielding member is configured to permit sterilization by irradiation of the sealing interface of each of the plurality of container assemblies ([0171] teaches shielding works with vial pallet 27 to shield the body of vials 14, while exposing a neck of the vials 14 (see also [0104] with reference to vial holder or housing 54/59 with respect to claims 4 and 11).  Since figure 12 shows the vials are in an inverted orientation, there is inherently the sealing interface 20 in place in order for the contents to remain in the container.  Moreover, since the neck of the vials are exposed to the sterilizing field (i.e. electrons see paragraph [0163]-[0165]), the stoppers 20 of vials 14 are also sterilized) while restricting sterilization by irradiation to the drug contacting surface of each of the plurality of container assemblies ([0171], see also paragraph [0104]).
Woodworth modifies McLaughlin by suggesting sterilizing the entire neck of the drug containing vials by exposing them through boreholes to a sterilizing field.
Since both McLaughlin and Woodworth are directed towards shielding drug delivery systems during a irradiation sterilization process, it would have been obvious to one of ordinary skill in the art to adjust the size of the first plurality of bore holes of McLaughlin such that the entire neck is exposed to the sterilizing radiation as done in Woodworth because it would allow a greater portion of the vials to be sterilized while  preserving the vials 14 from unwanted exposure to sterilizing effects in order to preserve the efficacy of drugs typically stored within the vials ([0104] and [0171]).  That is, McLaughlin identified the problem that “it can be difficult or impossible to sterilize the pre-filled device without damaging the liquid drug, because conventional sterilization processes may require heat, radiation, or chemicals, all of which may be capable of damaging the drug” ([0029]).  However, the solution provided by McLaughlin only exposes a projected seal portion to the radiation 32.  Therefore, by increasing the size of the first bore holes of McLaughlin such that the neck may be exposed to irradiation as disclosed in Woodworth, a larger surface area of the pre-filled device and sealing means may be sterilized  without exposing the drug to unwanted effects of the sterilization.  Therefore, the vial and seal interface is more thoroughly sterilized to meet particularly sterility assurance levels accepted by countries ([0157] of Woodworth).
Regarding claims 2 and 12, McLaughlin teaches wherein the first shielding portion forms a blocking region to restrict sterilizing beams from impacting the container during sterilization (as seen in figure 10).
Regarding claims 5 and 15, McLaughlin teaches wherein the first and second shielding portions are integrally connected (28 is a single peace as seen in figure 10).
Regarding claims 6 and 16, McLaughlin of teaches wherein the first and second shielding portions are separate components (as seen in annotated figure 10, while integral, the components are clearly separate in that they have a separate shape and function with respect to the shield 28 as a whole).
Regarding claims 7 and 17, McLaughlin in view of Woodworth teach wherein the first and second shielding portions are removably attached with one or more fasteners (Woodworth, [0103] teaches bottom plate (first shielding portion) is secured to end and side plates 60 and 64 (i.e. second shielding portion).  Figures 11-14 show components fastened together with screws)
Regarding claims 8 and 18, McLaughlin teaches wherein each of the plurality of first bore portions has a first diameter, and each of the plurality of second bore portions has a second diameter that is greater than or equal to the first diameter (34 is smaller than the diameter of the second bore hole in the annotated figure above).
Regarding claims 9 and 19, McLaughlin teaches wherein the housing defines a shoulder at the interface between the first shielding portion and the second shielding portion, the shoulder for restricting propagation of sterilization beams during sterilization (first portion in annotated figure above forms a shoulder over the second portion).
Regarding claims 10 and 20, McLaughlin teaches wherein each of the receptacles has a longitudinal axis equal to a longitudinal axis of the drug container assemblies ([0037] “Radiation shielding 28 is disposed about the liquid drug container 2 (which contains liquid drug 8)…multiple assemblies could be loaded in a sterilization enclosure
Claim 11 is broader in scope than claim 1, thus obvious as discussed in the citations above.
Claim 21 is obvious in view of Woodworth as discussed above in claims 7 and 17.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US pgPub 2019/0038790) in view of Woodworth et al. (US pgPub 2005/0133729) and further in view of McLaughlin (US pgPub 2018/0133396) (herein M2).
Regarding claims 3 and 13, McLaughlin fails to disclose the material of the shield.
However, Woodworth teaches wherein the housing is constructed from a material or materials with atomic elements having low atomic numbers (M2 [0054] teaches aluminum as evidenced by paragraph [0059] of the instant disclosure is a low atomic number).
M2 modifies McLaughlin by suggesting a material suitable for shielding sterilizing radiation.
Since both inventions are directed towards radiation shields, it would have been obvious to one of ordinary skill in the art to use the material of M2 as the material for the shield of McLaughlin because it would provide a material suitable to prevent x-ray, gamma ray or electron beam from passing to the drug container such that it may be protected from the damaging radiation.
Regarding claims 4 and 14, McLaughlin in view of Woodworth in view of M2 teaches wherein the housing is constructed of aluminum (M2, [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note with respect to applicant’s argument that enlarging the size of the first bore to receive a container contact region of the container assembly because the outer diameter of the container contact region of cap 10 is identical to an outer diameter of the drug container 2 (see remarks page 10 filed 02 April 2021), McLaughlin teaches in paragraph [0025] “the various individual elements described below, even if not explicitly shown in a particular combination, are nevertheless contemplated as being combinable or arrangeable with each other to form other additional embodiments or to complement and/or enrich the described embodiment(s), as would be understood by one of ordinary skill in the art”.  Figure 2 shows a cap 10 smaller in diameter than the body of the drug container 2, thus the drug container of figure 2 was envisioned by McLaughlin to be within the shielding device of figure 10 as evidenced by paragraph [0025].  Therefore, the outer diameter of the container contact region of cap 10 is not the same as the outer diameter of the drug container